PER CURIAM:
James Arthur Williams appeals the district court’s order denying his motion filed under 18 U.S.C. § 3582(c) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. CR-02-32 (E.D. Va. Feb. 12 & filed Feb. 18; entered Feb. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED